DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 10/06/2021 to claim 1 has been entered. Claims 2-11 are canceled. Claims 1, 12, and 13 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a composition of matter claim that recites doses/dosages of iduronate-2-sulfatase in units of mg/kg, which blurs the metes and bounds of the claim as any quantity of the iduronate-2-sulfatase (mg) is necessarily linked to the body weight of a subject (kg) not claimed. A person of ordinary skill in the art would not be able to determine which absolute and/or relative quantities of iduronate-2-sulfatase are included and excluded from the scope of the composition of matter claim, such as molarity, mass, mass by volume, and/or percentage of mass by volume. The metes and bounds of the claim are further blurred as the plain meaning of dosage is directed towards the intended use of the claimed composition, which in this instance are not limiting of claim scope, see M.P.E.P. § Correction is required.
Claim 1 has been amended in the reply to recite “said second composition being administered to the subject after a single intravenous administration of the first composition”, which renders this claim indefinite. A product claim which further recites the method steps of using the product is indefinite under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as such a claim creates confusion as to when direct infringement occurs. See M.P.E.P. § 2173.05(p) for an analogous fact pattern regarding apparatus/device claims and methods steps of using the apparatus/device in the same claim. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2015/0086526; provided in the IDS dated 11/27/2019) in view of Stern et al. (US 5,747,027) and Jin et al. (WO 2012/177020; provided in the IDS dated 11/27/2019).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses 1) the embodiment of a first composition comprising SEQ ID NO: 1 of any quantity and a second composition comprising SEQ ID: NO 2 for claim 1 of any quantity, with SEQ ID NO: 1 corresponding to human iduronate-2-sulfatase and with SEQ ID NO: 2 corresponding to human iduronate-2-sulfatase wherein cysteine 59 is substituted with formylglycine (FGly), and 2) the embodiment of a first composition comprising SEQ ID NO: 2 of any quantity and a second composition comprising SEQ ID: NO 2 for claim 1 of any quantity, with SEQ ID NO: 2 corresponding to human iduronate-2-sulfatase wherein cysteine 59 is substituted with formylglycine (FGly),  
Regarding claim 1, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure; see M.P.E.P. § 2111.02 and 2111.04. In this case, the “dosages” of claim 1 and “first administration” and “said second composition being administered…” of claim 1 have been fully considered but are afforded no patentable weight at this time as such statements do not further limit the structure of the claimed composition. For claim 1, units of weight of a compound per 
Xie teaches a composition capable of treating Hunter syndrome, the composition comprising recombinant iduronate 2-sulfatase, either for intravenous injection of subcutaneous injection (Example 1, particularly Table 3), reading in part on claim 1. Xie teaches the composition comprises sodium phosphate (Example 1, particularly ¶0163), reading on claim 12. Xie teaches SEQ ID NO: 1 as an exemplary embodiment of the mature iduronate-2-sulfatase polypeptide (¶0024, ¶0083-0084; Table 1; sequence listing on p27-28), reading on the embodiment of SEQ ID NO: 1 for claim 1. Xie further teaches arginine as an exemplary isotonicity agent for keeping the osmotic pressure of the composition the same as human blood (¶0113), reading on claim 13.
For clarity of record, the search hit to SEQ ID NO: 1 is set forth below:
RESULT 10
US-14-389-058-1
; Sequence 1, Application US/14389058
; Publication No. US20150086526A1
; GENERAL INFORMATION
;  APPLICANT: XIE, Hongsheng
;  APPLICANT:FELICE, Brian
;  APPLICANT:MCCAULEY, Thomas
;  TITLE OF INVENTION: SUBCUTANEOUS ADMINISTRATION OF IDURONATE-2-SULFATASE
;  FILE REFERENCE: 2006685-0291
;  CURRENT APPLICATION NUMBER: US/14/389,058
;  CURRENT FILING DATE: 2014-09-29
;  PRIOR APPLICATION NUMBER: 61/618,638
;  PRIOR FILING DATE: 2012-03-30
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 525
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-389-058-1

Query Match             100.0%;  Score 2823;  DB 13;  Length 525;
  Best Local Similarity   100.0%;  
  Matches  525;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVCA 60

Qy         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120

Qy        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180

Qy        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240

Qy        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300

Qy        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360

Qy        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420

Qy        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480

Qy        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525
              |||||||||||||||||||||||||||||||||||||||||||||
Db        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525

Regarding claim 1, in so much that Xie teaches an exemplary embodiment of the mature iduronate-2-sulfatase polypeptide (as SEQ ID NO: 1), substituting that preferred embodiment for the generic iduronate-2-sulfatase set forth in Example 1 of Xie must be held as prima facie obvious. There is a reasonable expectation of success and the skilled artisan would have been motivated to do so because the substitution is expressly taught, and substituting the mature iduronate-2-sulfatase polypeptide (as SEQ ID NO: 1) for the generic iduronate-2-sulfatase set forth in Example 1 would predictably yield an 
Regarding claim 13, it would have been obvious before the invention was filed to add the arginine of Xie to the working example of Xie comprising recombinant iduronate-2-sulfatase. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Xie expressly considers adding arginine to compositions comprising recombinant iduronate-2-sulfatase. The skilled artisan would have been motivated to do so because Xie teaches arginine as an exemplary isotonicity agent for keeping the osmotic pressure of the composition the same as human blood.
Regarding claim 1, Xie does not teach a composition further comprising hyaluronidase. Regarding claim 1, Xie does not teach SEQ ID NO: 2.
Stern teaches a composition comprising purified hyaluronidase (Abstract), useful to further facilitate absorption of a solution when administered to subjects either by intravenous or subcutaneous injection (Col. 12, lines 43-60; also Col. 12, line 61 through Col. 13, line 12 for hyaluronidase dosages), reading on claim 1.
Jin teaches and claims a composition for treating Hunter syndrome comprising recombinant human iduronate-2-sulfatase wherein a cysteine residue at position 59 is converted into formylglycine (FGly) at a molar ratio of 65 % or higher (claim 1), reading on the embodiment of SEQ ID NO: 2 for claim 6. Jin teaches that the biological activity of iduronate-2-sulfatase depends on the posttranslational modification of the conserved cysteine at position 59 to formylglycine (p3, ¶[16]), and that formylation of Cys59 at a molar ratio of 65% would be an improvement over an existing iduronate-2-sufatase therapeutic product, Elaprase (p4, ¶[20]), reading on claim 1. 


RESULT 1
AZY09976
ID   AZY09976 standard; protein; 525 AA.
XX
AC   AZY09976;
XX
DT   13-SEP-2012  (first entry)
XX
DE   Human mutant IDS protein sequence (C59G).
XX
KW   IDS protein; Iduronate 2-sulfatase; hunter syndrome; mutein;
KW   neuroprotective; protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 59
FT                   /note= "Wild-type Cys substituted by formyl Gly (FGly)"
FT   Disulfide-bond  146..159
FT   Disulfide-bond  397..407
XX
CC PN   KR1158673-B1.
XX
CC PD   03-JUL-2012.
XX
CC PF   08-FEB-2012; 2012KR-00012718.
XX
PR   24-JUN-2011; 2011US-0500994P.
XX
CC PA   (GCBI-) GCBIO CORP.
CC PA   (GREC ) GREEN CROSS CORP.
XX
CC PI   Gyu JD,  Gyeong JY,  Hun BS,  Chang PY,  Uk SJ,  Un CY,  Mun SJ;
CC PI   Cheol KY;
XX
DR   WPI; 2012-J03554/50.
XX
CC PT   Composition useful for treating Hunter syndrome, comprises recombinant 
CC PT   human iduronate-2-sulfatase.
XX
CC PS   Claim 1; Page; 29pp; Korean.
XX
CC   The present invention relates to a composition comprising a recombinant 
CC   human iduronate-2-sulfatase (IDS) sequence. The invention further relates
CC   to an agent comprising the composition. The composition of the invention 
CC   can be used for treating hunter syndrome. The present sequence is a human
CC   mutant IDS protein sequence, used in the invention for treating hunter 
CC   syndrome. Note: The present sequence is not shown in the specification 
CC   but is derived from the human IDS protein sequence given in the fig 6 
CC   (see AZY09968) and the information provided in claim 1.
XX
SQ   Sequence 525 AA;

  Query Match             100.0%;  Score 2820;  DB 19;  Length 525;

  Matches  525;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETQANSTTDALNVLLIIVDDLRPSLGCYGDKLVRSPNIDQLASHSLLFQNAFAQQAVGA 60

Qy         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRVSFLTGRRPDTTRLYDFNSYWRVHAGNFSTIPQYFKENGYVTMSVGKVFHPGISSNH 120

Qy        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TDDSPYSWSFPPYHPSSEKYENTKTCRGPDGELHANLLCPVDVLDVPEGTLPDKQSTEQA 180

Qy        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IQLLEKMKTSASPFFLAVGYHKPHIPFRYPKEFQKLYPLENITLAPDPEVPDGLPPVAYN 240

Qy        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PWMDIRQREDVQALNISVPYGPIPVDFQRKIRQSYFASVSYLDTQVGRLLSALDDLQLAN 300

Qy        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STIIAFTSDHGWALGEHGEWAKYSNFDVATHVPLIFYVPGRTASLPEAGEKLFPYLDPFD 360

Qy        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SASQLMEPGRQSMDLVELVSLFPTLAGLAGLQVPPRCPVPSFHVELCREGKNLLKHFRFR 420

Qy        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLEEDPYLPGNPRELIAYSQYPRPSDIPQWNSDKPSLKDIKIMGYSIRTIDYRYTVWVGF 480

Qy        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525
              |||||||||||||||||||||||||||||||||||||||||||||
Db        481 NPDEFLANFSDIHAGELYFVDSDPLQDHNMYNDSQGGDLFQLLMP 525

Regarding claim 1, it would have been obvious before the invention was filed to further add the hyaluronidase of Stern to the iduronate-2-sulfatase composition of Xie. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Stern teaches dosages of hyaluronidase suitable for administration The skilled artisan would have been motivated to do so because hyaluronidase is useful to further facilitate absorption of a solution when administered to subjects either by intravenous or subcutaneous injection, and so would likely improve upon the bioavailability of Xie’s composition when administered to subjects.

Regarding claim 1, it would have been obvious before the invention was made to further substitute the Cys59-FGly human iduronate-2-sulfatase variant of Jin for the human iduronate-2-sulfatase of Xie. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Xie and Jin are directed towards human iduronate-2-sulfatase compositions for treating Hunter syndrome. The skilled artisan would have been motivated to do so because Jin teaches that the biological activity of iduronate-2-sulfatase depends on the posttranslational modification of the conserved cysteine at position 59 to formylglycine and that formylation of Cys59 at a molar ratio of  65% would be an improvement over an existing iduronate-2-sufatase therapeutic product, Elaprase (p4, ¶[20]), and so the substitution would predictably improve upon human iduronate-2-sulfatase of Xie in treating Hunter syndrome.


Response to Arguments
Applicant’s arguments on pages 4-8 of the reply are not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments.
On page 5 of the reply, Applicant alleges that the claimed composition directed towards SEQ ID NO: 2 (idursulfase-beta) yields unexpectedly superior results in treating subjects. See M.P.E.P. § 716.02(b), in so much that Applicant bears the burden to show that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. In this case, any alleged unexpected results appears to be directed towards the treatment schedule in methods of treating subjects suffering from Hunter syndrome with a composition comprising either wildtype iduronate-2-sulfatase (SEQ ID NO: 1) or the Cys-59-Fgly variant of iduronate-2-sulfatase (SEQ ID NO: 2) and not towards any particular property of the compositions themselves or any particular change in the properties of the claimed composition possibly caused by formulating them for intravenous or subcutaneous injection or by combining SEQ ID NO: 2 with hyaluronidase. See M.P.E.P. § 716.02(a) for general examples of evidence that might be persuasive of non-obviousness
Even assuming arguendo that applicant did properly establish unexpected results, the mere presence of secondary considerations does not necessarily overcome a strong case of obviousness.  See Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417,  and Pfizer Inc. v. Apotex Inc., 82 U.S.P.Q.2d 1321, 1338-39 (Fed. Cir. 2007) (quoting In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness.  In this case, Jin sets forth a reasonable expectation that idursulfase-beta (i.e. SEQ ID NO: 2) would be expectedly advantageous over idursulfase (i.e. SEQ ID NO: 1) as idursulfase-beta is the biologically active form of idurulfase and so establishes that the results observed by applicant would have been expected. At this time, any modest effect applicant has shown cannot overcome the strong case of obviousness supported by the references.  

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653